Opinion of the Court.

We have read paragraph 1 of section 483 of the Code of Criminal Procedure. Among the rights allowed the accused by section 11 of the Code of Criminal Procedure, which rights are fundamental and essential, iathat of being allowed eonnsel, or to appear and defend in person and with counsel.
. Luis Felipe Dessús having been tried and sentenced by the District Court of Ponce for the crime of illegal imprison*321ment, without his appearance at the trial, either in person, or by counsel, although both had signified their desire to be present by the mere fact of their asking for a continuance,, whether or not the reasons alleged therefor were real and just, said court violated aforesaid right, and consequently overstepped its jurisdiction, and went beyond the limits marked by the law.
Although section 179 of the Code of Criminal Procedure prescribes that when the prosecution is for a misdemeanor the trial may be had in the absence of the defendant, this-provision does not authorize the trial court to proceed with the trial in cases like the one under consideration, not only without the presence of the defendant, but of the attorney who had appeared on his behalf in the proceedings.
Tne order appealed from, made on July 8 last,, denying the application for the writ of habeas corpus made by Luis Felipe Dessfis, is hereby reversed. In lieu thereof, the prisoner is ordered to be definitely discharged and that such bond as may have been funished by him, be canceled. The record is directed to be returned to the District Court of Ponce, to which this decision shall be communicated for compliance herewith.

Reversed.

Chief Justice Quiñones, and Justices Hernández, Figueras, Sulzbacher and MacLeary, concurred.